—In an action to recover upon a loan, the defendant appeals, as limited by her brief, from so much of the judgment of the Supreme Court, Queens County (Corrado, J.H.O.), entered July 10, 1997, as, after a nonjury trial, is in favor of the plaintiff and against her in the principal amount of $25,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We do not agree with the defendant that the judgment against her is contrary to the weight of the evidence, that is, that the court’s finding that the plaintiff had made a loan, not a gift, of $50,000 to the defendant and her then-husband could not have been reached “on any fair interpretation of the evidence” (Thoreson v Penthouse Intl., 80 NY2d 490, 495; Rigopoulos v State of New York, 236 AD2d 459, 460-461; see also, Nicastro v Park, 113 AD2d 129, 135). On the contrary, the evidence in the record amply establishes that the plaintiff’s tender of the money was a loan, and proof of that loan was not impugned, much less rebutted, by the defendant. The defendant did not establish her claim that this had been a gift to the couple. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.